Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Seitz on 10/21/2021.

The application has been amended as follows: 

Claim 10 is amended as follows: add after line 4 the phrase “; a support member mounted to the chassis below the fuel tank, the support member supporting the fuel tank”; and add to line 6, after “primary seat” the phrase “, engaged with the support member and mounted to the chassis behind the support member”.

Claim 12 is amended as follows: delete the phrase “a support member. . .supporting the fuel tank” from line 2

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #10,597,105 and U.S. Patent #10,300,990 disclose snowmobiles having primary/driver seats mounted on and supported by a fuel tank, but lacks a support member and first accessory as claimed; U.S. Patent #6,371,233 discloses a fuel tank located below a seat, and a first accessory (noting storage compartment 100) mounted to the chassis behind the fuel tank and a second accessory (102 and related structure) mounted to the chassis behind the first accessory, but lacks at least a support member as claimed in combination with the first accessory mounted engaged with the support member; U.S. Patent Publication #2010/0147916 discloses a first accessory mounted to the chassis behind a fuel tank and a second accessory engaged with the first accessory and mounted behind a fuel tank, as well as the first accessory being mounted so as to conform to the shape of a primary seat or similar structure, but does not disclose a support as claimed or the first accessory being engaged with the support as claimed; additionally, there is insufficient motivation based on the current art of record to modify the prior art references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734